DETAILED ACTION
Response filed on 12/10/2020 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims are amended.
No new claims are added.
Claims are pending for examination.
Response to arguments
Re: 35 U.S.C. 103 rejection
Applicant’s response has been fully considered. Below are applicant’s main comments and examiner’s response to those comments:
Applicant’s argument: “Ali does not teach or suggest "updating the Mine Planning prior to the extraction phase of the mining operation based on the Network Planning prior to the installation of the wireless communication network, wherein updating the Mine Planning prior to the extraction phase of the mining operation adapts a topographical profile of the mine during the mining operation to improve an RF condition in the wireless communication network," as recited in amended independent claim 1.
Examiner’s response: Applicant’s comment is based on amended claim element. Ali may not be teaching the claim element above, but teaching of the claim is implied by disclosure in Yoshihito, “Known techniques, for example, Patent Document 1, a method for dynamically updating the propagation model of a communication signal in the area undergoing civil engineering work to change the topography of the work site is disclosed” (Yoshihito: Pg. 3, Par. 7)).

Applicant’s argument: (Pg. 9, Par. 4, “a mere alleged teaching of when to remove a generic obstacle created for favorable RF transmission falls far short of teaching an adjustment in a planned sequence of extraction of virtual three-dimensional blocks of a mine to achieve favorable RF condition. A mere general reference to an obstacle does not teach virtual three-dimensional blocks of a mine. 
Examiner’s response: Examiner respectfully disagrees. Generic obstacle created for favourable RF transmission or not extraction of a block have the same effect on RF transmission and are equivalent in regards to RF transmission. Three dimensional blocks are disclosed by prior art.  
Applicant’s argument: “Placement or removal of a generic obstacle does not teach an adjustment in a planned sequence of extraction of virtual three-dimensional blocks of a mine. Improving an RF condition by placement or removal of a generic obstacle does not teach improving an RF condition by an adjustment in a planned sequence of extraction of virtual three-dimensional blocks of a mine”.
Examiner’s response: Examiner respectfully disagrees. Placement may not but delaying extraction teaches adjustment in a planned sequence of extraction. Placement of an obstacle is made for the purpose of creating favorable RF environment, as discussed in claims.
35 U.S.C. 103 rejection is not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihito et al. (WO 2014/102999 A1), hereinafter “Yoshihito” in view of Ali et al. (US 2013/0046525 A1), hereinafter “Ali”.
Regarding claim 1, Yoshihito teaches ‘a method comprising: performing Mine Planning prior to an extraction phase of a mining operation (Yoshihito: [Abstract]; planning before the extraction is implied) comprising:
determining a three-dimensional map that divides ore producing areas of a mine into virtual three-dimensional blocks planned to be extracted during a mining operation’ (Yoshihito: Page 5, par 8. “Terrain data 108, representing a three-dimensional topographical information. Example, x defined with respect to a reference point, y coordinates or latitude, and the point information of the longitude, it can be entered as a list of height data of the point”); and
‘determining a planned sequence of extraction of the virtual three-dimensional blocks of the mine throughout the mining operation’ (Yoshihito: [Abstract], “time sequence excavation schedule information based on the plan”);
‘performing Network Planning prior to an installation of a wireless communication network’ (network planning prior to installation is implied), ‘comprising using the planned sequence of extraction as input data for designing a wireless communication network’ (Abstract: “the wireless network system is characterized by a means for inputting time sequence excavation schedule information based on the plan and wherein the wireless network system is also characterized by inputting communication area information of time sequence and displaying, in the time sequence, at least one of the provision information, relocation information or removal information for one or more access points”) 
‘configured to provide wireless connectivity among vehicles and units involved in an automation of the mining operation throughout the mining operation regardless of topographical changes’ (Page 3, Par. 4, “The autonomous vehicle system performs remote control of these unmanned vehicles, the operation management”; Par. 5, “Here the required wireless network, from a few square kilometers, through the mining site spanning the depth of several hundred meters is required to be able to communicate each machine and at all times”; disclosure of ‘all times’ teaches the claim element ‘throughout the mining operation’).
Yoshihito teaches, “a method for dynamically updating the propagation model of a communication signal in the area undergoing civil engineering work to change the topography of the work site is disclosed”; dynamic update of the propagation model teaches the claim element (Page 3, Par. 6) but fails to expressly teach, 
‘updating the Mine Planning prior to the extraction phase of the mining operation based on the Network Planning prior to the installation of the wireless communication network by wherein updating the Mine Planning prior to the extraction phase of the mining operation adapts a topographical profile of the mine during the mining operation to improve an RF condition in the wireless communication network (implied by disclosure by Yoshihito, “Known techniques, for example, Patent Document 1, a method for dynamically updating the propagation model of a communication signal in the area undergoing civil engineering work to change the topography of the work site is disclosed” (Yoshihito: Pg. 3, Par. 7)).
Update of propagation model is part of network planning which, as per disclosure, changes the topography of the work site, implying planning of extraction, which is main part of mine planning. Dynamic update, in a broad sense, includes the original network plan along with subsequent updates with progression of work); 
Yoshihito does not expressly teach, but Ali in the same field of endeavor, dynamically adapting to changing condition during execution of a planned process, applicable for mine excavation, teaches, “installing the wireless communication network according to the Network Planning; and beginning the extraction phase of the mine to extract ore from the mine according to the Mine Planning, subsequent to updating the Mine Planning based on the Network Planning and installing the wireless communication network according to the Network Planning’, which is disclosed by the following teachings:
([Abstract]);
“The outdoor engineering processes considered can include for example crop harvesting, mine excavation, road construction, and other processes requiring cooperation among several engineering work vehicles for execution of their operations” ([0043]);
“The planning is generated by means of short-term operational forecasting, resulting from the interactions among the system components representing the reality. The operational forecasts allow foreseeing problems and opportunities at the execution level and adapting the planning in a way to keep it valid and effective throughout the process. The holonic online approach can be implemented for crop harvesting, or earth moving such as open-cast mine planning. The system can react to unexpected delays and faults, by properly adapting the planning. Also, it can improve cooperation between the mobile resources performing operations under dynamic operating conditions” ([0051]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ali with that of Yoshihito so that mine planning and network planning and execution of them can be dynamically adapted to the changing conditions as the process continues. 
Dynamic changes in the network planning based on the structural changes that happen as excavation progresses in the mine, and adjusting the process of excavation for achievement of required performance by network will provide reasonable expectation of successful operation of mine and network operation.

Regarding claim 7, combination of Yoshihito and Ali teaches the method of claim 1. 
‘wherein performing the Network Planning simultaneously with the Mine Planning reduces costs of wireless network installation’ (Yoshihito: Pg.4, Par. 5, "In order to solve the above problems, to enter the terrain information of the work site in the present invention, Installation cost information of the access point to use, entering the AP information including the relocation cost information".
Disclosure by Yoshihito regarding installation and relocation cost teaches the claim element of operational costs. As disclosed above in claim 1, the planning continues throughout the mining operation. Therefore reduction of operational costs involved in an operation phase of the mine is also implied. 

Regarding claim 17, combination of Yoshihito and Ali teaches the method of claim 1.
Yoshihito however does not expressly teach ‘wherein the wireless communication network is configured to provide a coverage area without gaps or blind spots regardless of the topographical changes throughout the mining operation’.
Though not taught expressly, the teaching of Yoshihito, “it is necessary to construct a wireless network surrounding the entire mining sites” (Yoshihito: Page 3, Par. 5) implies the teaching of the claim ‘wherein the wireless communication network is configured to provide a coverage area without gaps or blind spots regardless of the topographical changes throughout the mining operation’. 

Regarding claim 18, combination of Yoshihito and Ali teaches the method of claim 1.
Yoshihito teaches ‘wherein the wireless communication network uses fixed antennas, portable routers, and onboard routers linked to bodies of machines involved in the mining operation’ (Yoshihito: Page 4, Par. 2, “terrain sensor mounted on the mobile machine” implies presence of antenna along with the sensor; Par. 3, “Further, the wireless network system of the present invention, Acquired by the radio communication apparatus mounted on a moving machine”; radio communication apparatus includes routers and antennas).

Regarding claim 19, combination of Yoshihito and Ali teaches the method of claim 18.
Yoshihito teaches, ‘wherein the machines comprise a truck or a shovel involved in the mining operation’ (Yoshihito: Page 3, Par. 4, “for the dump truck, operation control and in the work site, perform remote operations such as earth removal”).

Regarding claim 20, combination of Yoshihito and Ali teaches the method of claim 1.
 Yoshihito teaches, ‘wherein the wireless communication network covers an entire operating area of the mining operation comprising traffic areas and destination areas of equipments’ (Yoshihito: Page 3, Par. 5, “it is necessary to construct a wireless network surrounding the entire mining sites”, teaches the claim element).

Claims 2-4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Yoshihito and Ali as applied to claim 1 above, and further in view of Derek C. K. Lee, "Indoor Wireless Communication System Performance Enhancement via Environmental Modification", hereinafter "Lee".
Regarding claim 2, combination of Yoshihito and Ali teaches the method of claim 1.  
Yoshihito teaches about ‘updating the Mine Planning prior to the extraction phase of the mining operation adapts the topographical profile of the mine during the mining operation’, as discussed in claim 1 above. 
Yoshihito however fails to teach that doing so, it ‘to allow for interference confinement in the wireless communication network’.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use Lee’s teaching of interference management by use of shielding. 
Therefore, it may be concluded that Yoshihito and Ali in combination with Lee teaches the claim element ‘adapting the topographical profile of the mine during the mining operation allows for interference confinement in the wireless communication network’.

Regarding claim 3, combination of Yoshihito and Ali teaches the method of claim 1.  
Yoshihito teaches about ‘updating the Mine Planning prior to the extraction phase of the mining operation adapts the topographical profile of the mine during the mining operation’, as discussed in claim 1 above.
Yoshihito however fails to teach that doing so, ‘by allocating a deposit of waste rock material in a specific area around the mine causing a reflective screen that reflects radio waves to extinguish a blind spot in a network coverage area of the wireless communication network’.
Lee in the same field of endeavor teaches about using reflector, as discussed above in claim 2, for enhancement of propagation. In Fig. 1.1 (a), Lee illustrates how a reflector helps to bend the signal along a corridor, which otherwise would have been a blind spot.
A deposit of waste rock would have the same effect as a reflector and to one of ordinary skill in the art, the teaching of Lee could be used to use waste rock as reflector, the waste rock being readily available inside the mine.
Therefore, it may be concluded that Yoshihito and Ali in combination with Lee teaches the claim element teaches the claim ‘‘adapting the topographical profile of the mine during the mining operation comprises allocating a deposit of waste rock material in a specific area around the mine causing a reflective screen that reflects radio waves to extinguish a blind spot in a network coverage area of the wireless communication network’.

Regarding claim 4, combination of Yoshihito and Ali teaches the method of claim 1.  
Yoshihito teaches, ‘wherein updating the Mine Planning prior to the extraction phase of the mining operation adapts the topographical profile of the mine during the mining operation’ (discussed above in claim 1) but fails to expressly teach, ‘to improve the RF condition by a reflexive bulkhead or an attenuation bulkhead’. 
Lee in the same field of endeavor teaches, (Lee: "The presence of movable partitions or other reflective objects in the central area 3 could have provided additional strong reflections which contribute to the total received power").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Lee with that of Yoshihito and Ali to improve performance by attenuation or reflection as illustrated in Lee Fig. 1.1 a) and 1.1 b).

Regarding claim 13, combination of Yoshihito and Ali teaches the method of claim 1.
Yoshihito teaches, ‘wherein updating the Mine Planning prior to the extraction phase of the mining operation adapts the topographical profile of the mine during the mining operation’ (discussed above in claim 1), but fails to teach, ‘to provide a non-permanent filler of an intermediate pit or creating a screen to confine a signal in an open pit mine’. Lee also fails to expressly teach it.
Though not expressly taught by Yoshihito or Lee, it is obvious to a person of ordinary skill in the art to use teaching of Lee about control of interference and radio isolation by use of structural shielding (Lee: Page 2, Paragraph 3; see also Fig. 1.1b) and adapting the topographical profile of the mine during the mining operation in the intermediate or final stage of open pit-mining.

Regarding claim 14, combination of Yoshihito and Ali teaches ‘the method of claim 1, wherein updating the Mine Planning prior to the extraction phase of the mining operation adapts the topographical profile of the mine during the mining operation (discussed above in claim 1). 
Yoshihito or Lee however fails to expressly teach, ‘method comprises creating a barrier to contain interference in an underground extraction mine’.
Lee illustrates in Fig. 1.1(b) that obstacle weakens interference. Lee also teaches about diffraction in § 6.7.1 disclosing signal propagation by diffraction (lower frequencies being attenuated less by the obstruction than higher frequencies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teaching of Lee to create an obstacle or barrier for the purpose of limiting interference.

Regarding claim 15, combination of Yoshihito and Ali teaches the method of claim 1.
Yoshihito teaches, ‘wherein updating the Mine Planning prior to the extraction phase of the mining operation adapts the topographical profile of the mine during the mining operation’ (discussed above in claim 1) but fails to expressly teach, ‘to adjust the planned sequence of extraction of the virtual three-dimensional blocks of the mine by delaying removal of an obstacle in a propagation environment in the wireless communication network’.
As disclosed above in claim 14, an obstacle is created for the purpose of favorable RF transmission. It is obvious that the obstacle is to be removed only if it creates more favorable RF transmission.

Therefore, it is obvious to a person of skill in the art that removal of the obstacle is to be delayed as long as it serves the purpose of interference reduction as discussed in claim 14 above which makes the claim ‘wherein adapting the topographical profile of the mine during the mining operation comprises adjusting the planned sequence of extraction by delaying removal of an obstacle in a propagation environment in the wireless communication network’ obvious when combined with elements of claim 14.

Regarding claim 16, combination of Yoshihito and Ali teaches the method of claim 15.
Yoshihito however does not teach, ‘wherein the obstacle comprises a hill that attenuates a signal from a transmitter but allows an interference confinement between different transmitters in the wireless communication network’.
Lee illustrates in Fig. 1.1(b) that obstacle weakens interference. Lee also teaches about diffraction in § 6.7.1 disclosing signal propagation by diffraction (lower frequencies being attenuated less by the obstruction than higher frequencies).
A person of ordinary skill in the art would adapt teaching of Lee to create a hill (by using waste rock as in claim 3 or using natural hill) and use diffraction for benefit of RF transmission for attenuation of interference.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Yoshihito and Ali as applied to claim 1 above, and further in view of Stolarczyk et al. (US 2009/0140852 A1), hereinafter “Stolarczyk”.
Regarding claim 5, combination of Yoshihito and Ali teaches the method of claim 1. 
‘wherein updating the Mine Planning prior to the extraction phase of the mining operation adapts the topographical profile of the mine during the mining operation (discussed above in claim 1) but fails to expressly teach, ‘to improve the RF condition by planning creation of an additional tunnel comprised within an underground extraction mine’.
Stolarczyk in the same field of endeavor teaches about tunnel waveguide in Fig. 1 and “The coal seam waveguide and conductor/lifeline waveguides support the low frequency LF band ( e.g., 30-300- kHz) transmission. Often, higher electrical conductivity sedimentary rock surrounds lower electrical conductivity rock layers. This condition, in addition to dielectric constant changes, forms natural waveguides in the earth where quasi-transverse electromagnetic waves travel great distances” ([0132]). 
The teaching of Stolarczyk suggests that natural waveguides may increase natural coverage area. It would have been obvious to one of ordinary skill in the art to use Stolarczyk’s teaching to create  an additional tunnel, if needed, for coverage area improvement.

Regarding claim 6, combination of Yoshihito, Ali and Stolarczyk teaches the method of claim 5. Stolarczyk also suggests the teaching of ‘wherein the additional tunnel acts as a waveguide in the underground extraction mine to expand network coverage area inside the underground extraction mine’, as disclosed above in claim 5. 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Yoshihito and Ali as applied to claim 1 above, and further in view of Fecteau et al. (US 2005/0242654 A1), hereinafter “Fecteau”.
Regarding claim 8, combination of Yoshihito and Ali teaches the method of claim 7. 
 ‘wherein the operational costs comprise costs involved in removal and transportation of ore and waste rock material inside the mine’.
Fecteau in the same field of endeavor teaches (Fecteau: [0004], “Like the ore, this waste rock must be mucked and processed, significantly increasing operation costs” implying waste rock removal along with the ore comprises operational cost).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine teaching of Fecteau with that of Yoshihito and Ali to include all the factors included in the operational cost.

Regarding claim 10, combination of Yoshihito, Ali and Fecteau teaches the method of claim 8. 
Yoshihito teaches ‘method further comprising attributing an economic factor in a Net Value function which analyzes Network Planning costs for each block or for a set of blocks of the three-dimensional map’ (Yoshihito: Page 5, Par. 13, “AP information data 110 includes installation cost information, relocation cost information, and cost information including at least one of the removal cost information” implying the teaching of the claim elements).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Yoshihito, Ali and Fecteau as applied to claim 8 above, and further in view of Lee.
Regarding claim 9, combination of Yoshihito, Ali and Fecteau teaches the method of claim 8.
Yoshihito teaches, “Drilling plan data 109, on the terrain data 108 includes at least a start time information of the excavation, the end time information, the excavation range information and digging depth information. Time information, for example, include at least date, further time may contain. Drilling range information, the start position and the traveling direction of excavation, the end position may include work machine information used (Page 5, Par. 11)” Implies removal of blocks 
A person of ordinary skill in the art before the effective filing date of the claimed invention may combine the teachings of Lee, Yoshihito and Ali to arrive at the claimed invention for predicting network performance on a dynamic basis (Yoshihito: Page 3, Par. 7, “dynamically updating the propagation model”) and, 
it may be concluded that the combination of Yoshihito, Ali and Lee teaches the claim, ‘method further comprising attributing a performance factor in a Net Value function which analyzes if removal or permanence of one or more blocks of the three-dimensional map causes a positive or negative condition of a wireless network performance’.

Regarding claim 12, combination of Yoshihito, Ali and Fecteau teaches the method of claim 8.
Yoshihito, Ali or Fecteau does not expressly teach ‘wherein updating the Mine Planning prior to the extraction phase of the mining operation adapts the topographical profile of the mine during the mining operation is configured to block unintentional external signals of interference’.
Lee teaches controlling interference signals as disclosed in Fig. 1.1 b. Teaching by Lee, “Such shielding might be applied to the surfaces of existing walls or incorporated into the wall structure of new buildings to provide radio isolation between adjacent coexisting wireless systems or cells” (Lee: Page 2, Par. 3) suggests the teaching of blocking unintentional signals.
It would have been obvious to one of ordinary skill in the art to combine teaching of Lee with that of Yoshihito, Ali and Fecteau to block unintentional external signals by use of shielding that is natural by virtue of topological profile of the mine.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihito and Ali as applied to claim 1 above, and further in view of JAMES P. BARRETT (US 2008/0137589 A1), hereinafter “Barrett”.
Regarding claim 11, combination of Yoshihito and Ali teaches the method of claim 1.
Yoshihito or Ali however does not teach ‘wherein updating the Mine Planning prior to the extraction phase of the mining operation adapts the topographical profile of the mine during the mining operation is configured to minimize unintentional leaks and increase a security of information used by operations’.
Barrett in the same field of endeavor, teaching about “An intrinsically safe accurate location information network for personnel and assets in underground mines, including wireless access points and Subnetwork controllers” (Barrett: [Abstract]), teaches about security of network (See Barrett claim 6) which may include avoiding/minimization of leaks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Barrett with that of Yoshihito and Ali to add security of information in the network design in a mine.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462